Name: Commission Regulation (EC) No 2475/94 of 13 October 1994 amending Regulation (EEC) No 2911/90 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying
 Type: Regulation
 Subject Matter: agricultural policy;  foodstuff;  farming systems;  plant product;  information and information processing;  agricultural activity
 Date Published: nan

 No L 264/6 Official Journal of the European Communities 14. 10. 94 COMMISSION REGULATION (EC) No 2475/94 of 13 October 1994 amending Regulation (EEC) No 2911/90 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1 490/94 (2), and in particular Article 6 (6) thereof, Whereas, in accordance with Regulation (EEC) No 426/86, the system of aid for the production of dried grapes has been replaced in toto, as from the 1994/95 wine year, by a system of aid for the cultivation of grapes for drying ; whereas the necessary inferences should be drawn as regards the detailed rules of application laid down by Commission Regulation (EEC) No 2911 /90 (3), as last amended by Regulation (EEC) No 1445/93 (4) ; Whereas, given not only the discontinuation of the system of production aid, but also the experience gained, and the fact that two rates of aid are fixed for sultanas, new requirements must be laid down, in particular as regards the retention of a quantity, the definition of areas, and the conduct of controls ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, (a) they must be fully cultivated and harvested and normal cultivation work must have been carried out on them ; (b) at least 90 % of the fresh grapes produced must have been dried and a quantity thereof must have been retained in accordance with national provi ­ sions ; (c) they must have a yield at least equal to a threshold fixed every year by the Commission . However, the Member States shall be authorized, with the agreement of the Commission, to allow areas which, by virtue of officially recognized natural disasters, have a yield equal to at least 50 % of that threshold, to qualify for the aid ; (d) they must have been covered by a cultivation declaration and an aid application in accordance with Article 3 and 3a rspectively.' ; 2. Article 3 is amended as follows : (a) paragraph 1 is replaced by the following : ' 1 . By 30 April each year in respect of the following marketing year, cultivation declarations shall be submitted by producers to the competent authority designated by the Member State on whose territory the areas are located. However, Member States which have created a complete register of areas cultivated and qualifying for the cultivation aid may :  restrict the declaration requirement to newly eligible producers and to producers having changes in the previous situation to declare ; and  authorize other producers to replace the cultiva ­ tion declaration by a statement in their aid applications as provided for in Article 3a to the effect that there is no change as compared with the previous situation.' ; (b) paragraph 2 is amended as follows : (i) in the introductory part, 'Applications for aid' is replaced by 'Cultivation declarations' ; (ii) point (c) is replaced by the following : '(c) the grape variety used and, in the case of sultanas, a statement as to whether the vineyard is affected by phylloxera or has been replanted in the last five years HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2911 /90 is hereby amended as follows : 1 . Article 2 is replaced by the following : 'Article 2 The aid shall be granted in respect of areas meeting the following conditions : (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 161 , 29. 6. 1994, p. 13. (3) OJ No L 278, 10. 10 . 1990, p. 35. (4) OJ No L 142, 12. 6. 1993, p. 27. 14. 10 . 94 Official Journal of the European Communities No L 264/7 3. the following Article 3a is inserted : (b) paragraph 4 is replaced by the following : 'Article 3a '4. Producer Member States shall notify the Commission by 15 December 1990 at the latest of the national provisions adopted on verification of applications, in particular to prevent aid being granted more than once on the same vines, and on checks. 1 . Aid applications shall be submitted by producers to the competent authority referred to in Article 3 ( 1 ) by no later than 30 November of the year of produc ­ tion of the grapes intended for drying. By 15 December 1994 at the latest they shall forward the additional national provisions adopted to :  verify the breakdown of areas into areas affected by phylloxera or replanted in the last five years, and other areas,  check the use made of the grapes produced and the accuracy of the yields declared,  implement a system of retention of a quantity and the percentages to be retained,  penalize failures to comply with these arrange ­ ments.' : 2. Applications shall include at least the following :  the surname, forenames and address of the appli ­ cant,  the quantity of dried grapes produced, the areas on which the grapes were harvested in accordance with the cultivation declaration, and the yield obtained,  the quantity of grapes sold fresh and a statement to the effect that this quantity does not exceed 10 % of the quantity harvested. Aid applications for the 1994/95 marketing year shall also give the details referred to in Article 3 (2) (c).' ; 4. Article 6 is amended as follows : 5. Article 9 is replaced by the following : 'Article 9 Each producer Member State shall notify the Commis ­ sion every year not later than : (a) 30 June, in respect of the following harvest, of the areas covered by cultivation declarations broken down by variety and, in the case of sultanas, broken down into areas affected by phylloxera or replanted in the last five years, and other areas ; (b) 31 January, in respect of the marketing year in progress, of the areas covered by aid applications, broken down as set out in point (a), and the declared production, broken down by product ; (c) 15 May, in respect of the marketing year in progress, of the areas in respect of which aid has actually been paid and the production from such areas, broken down in accordance with point (a).'. (a) paragraph 1 is replaced by the following : ' 1 . Member States shall verify, by surveys and on-the-spot checks, the accuracy of the informa ­ tion provided in support of aid applications, in particular as regards :  the areas declared as areas for the production of grapes for drying,  the actual drying of at least 90 % of the fresh grapes harvested on such areas,  the retention of a quantity under effective conditions, and, in the case of sultanas :  a declaration of the areas affected by phylloxera, areas replanted and other areas. Article 2 with a view to controls, the Member State shall cross-check the information provided by producers with the data in the vineyard register and with the information collected during the implementation of replanting programmes to combat phylloxera.' ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 264/8 Official Journal of the European Communities 14. 10 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1994. For the Commission Rene STEICHEN Member of the Commission